Case 1:20-cv-00323-PLM-PJG ECF No. 24 filed 04/27/20 PageID.389 Page 1 of 5



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF MICHIGAN

 KIMBERLY BEEMER, PAUL CAVANAUGH,
 and ROBERT MUISE,
            Plaintiffs,                             No. 1:20-cv-00323

       v.                                           Hon. Paul L. Maloney

 GRETCHEN WHITMER, in her official capacity         U.S. Magistrate Judge Phillip J. Green
 as Governor for the State of Michigan, ALLEN
 TELGENHOF, in his official capacity as
 Charlevoix County Prosecuting Attorney, BRIAN
 L. MACKIE, in his official capacity as Washtenaw
 County Prosecuting Attorney, and WILLIAM J.
 VAILLIENCOURT, JR., in his official capacity as
 Livingston County Prosecuting Attorney,
              Defendants.


   STIPULATED ORDER RESOLVING PLAINTIFFS’ MOTION FOR TEMPORARY
             RESTRAINING ORDER AND PRELIMINARY INJUNCTION
______________________________________________________________________________
 American Freedom Law Center                 Michigan Department of Attorney General
 Robert J. Muise, Esq. (P62849)              Joseph T. Froehlich (P71887)
 P.O. Box 131098                             Assistant Attorney General
 Ann Arbor, Michigan 48113                   525 West Ottawa Street, P.O. Box 30754
 (734) 635-3756                              Lansing, Michigan 48909
 rmuise@americanfreedomlawcenter.org         (517) 335-7573
 Attorneys for Plaintiffs                    froehlichj1@michigan.gov
                                             Attorneys for Defendant Whitmer
 Seward Henderson PLLC
 T. Joseph Seward (P35095)                   Rosati Schultz Joppich & Amtsbuechler PC
 210 East 3rd Street, Suite 212              Andrew J. Brege (P71474)
 Royal Oak, Michigan 48067                   822 Centennial Way, Suite 270
 (248) 733-3580                              Lansing, Michigan 48917
 jseward@sewardhenderson.com                 (517) 886-3800
 Attorneys for Defendant Vailliencourt       Attorney for Defendant Telgenhof

                                             Miller, Canfield, Paddock and Stone PLC
                                             Sonal Hope Mithani (P51984)
                                             101 North Main, Seventh Floor
                                             Ann Arbor, Michigan 48104
                                             (734) 668-7786
                                             Mithani@millercanfield.com
                                             Attorneys for Defendant Mackie
 Case 1:20-cv-00323-PLM-PJG ECF No. 24 filed 04/27/20 PageID.390 Page 2 of 5



       Plaintiffs Kimberly Beemer, Paul Cavanaugh, and Robert Muise (collectively referred to

as “Plaintiffs”), through counsel, Defendant Gretchen Whitmer, through counsel, Defendant Allen

Telgenhof, through counsel, Defendant Brian L. Mackie, through counsel, and Defendant William

J. Vailliencourt, Jr., through counsel, (collectively referred to as the “parties”) hereby stipulate to

the following and to the entry of the attached Order, which will resolve Plaintiffs’ pending Motion

for Temporary Restraining Order and Preliminary Injunction (“TRO/PI Motion”) (Doc. No. 7):

       1.      On April 15, 2020, Plaintiffs filed this lawsuit seeking to enjoin Defendants from

enforcing certain measures of Executive Order 2020-42, which was issued on April 9, 2020.

       2.      On April 20, 2020, Plaintiffs filed their TRO/PI Motion, seeking specific

preliminary relief from the challenged measures of Executive Order 2020-42. The Court set a

hearing on Plaintiffs’ motion for April 30, 2020. (Doc. No. 15).

       3.      On April 24, 2020, Defendant Whitmer issued Executive Order 2020-59, which the

parties agree applies and will be enforced as follows:

               a.      Executive Order 2020-59 permits individuals to travel between their own

residences and cottages within the State of Michigan, thereby permitting Plaintiff Beemer, along

with members of her household, to travel to and from her residence in Saginaw, Michigan and her

cottage located in Charlevoix County, Michigan, and permitting Plaintiff Cavanaugh, along with

members of his household, to travel to and from his residence in Brighton, Michigan and his

cottage located in Charlevoix County, Michigan. This is provided by Executive Order 2020-59,

Section 7(b)(3).

               b.      Executive Order 2020-59 permits the operation of landscaping businesses

within the State of Michigan, thereby permitting Plaintiff Cavanaugh to reopen his landscaping

business, Cavanaugh’s Lawn Care LLC, subject to the mitigation measures required under Section
 Case 1:20-cv-00323-PLM-PJG ECF No. 24 filed 04/27/20 PageID.391 Page 3 of 5



11 of the order, including the enhanced social-distancing rules described in section 11(h). This is

provided by Executive Order 2020-59, Section 4(c) and Section 10(c).

               c.      Executive Order 2020-59 permits individuals, including Plaintiffs Beemer

and Cavanaugh, to engage in outdoor activities that include using boats with motors for fishing

and other similar recreational purposes, consistent with remaining at least six feet from people

from outside the individual’s household. This is provided by Executive Order 2020-59, Section

7(a)(1).

               d.      Executive Order 2020-59 permits, insofar as is otherwise permissible under

the law, the sale of guns from any store via remote order and curbside pick-up, and the sale of guns

in-store from stores that sell necessary supplies as well as guns in their normal course of business,

subject to the mitigation measures required by Sections 11 and 12 of the order. The order permits

individuals, including Plaintiff Muise, to travel to and from such businesses. This is provided by

Executive Order 2020-59, Section 5(c), Section 7(a)(8), Section 10(a), and Section 12(c).

               e.      Executive Order 2020-59 exempts from penalty religious gatherings at

private residences. Accordingly, Plaintiff Muise is not subject to penalty under the order for

holding religious gatherings with his immediate family at his private residence located in Superior

Township, Michigan. This is provided by Executive Order 2020-59, Section 16.

       4.      As a result of this stipulation, the TRO/PI Motion is moot because the requested

relief is no longer necessary.
Case 1:20-cv-00323-PLM-PJG ECF No. 24 filed 04/27/20 PageID.392 Page 4 of 5



     So stipulated this 26th day of April 2020.

American Freedom Law Center                 Michigan Department of Attorney General

By: Robert J. Muise                         By: Joseph T. Froehlich
Robert J. Muise, Esq. (P62849)              Joseph T. Froehlich, Esq. (P71887)
                                            Attorneys for Defendant Whitmer
Attorneys for Plaintiffs Beemer,
Cavanaugh, and Muise
                                            Rosati Schultz Joppich & Amtsbuechler PC

                                            By: Andrew J. Brege
                                            Andrew J. Brege, Esq. (P71474)
                                            Attorneys for Defendant Telgenhof


                                            Miller, Canfield, Paddock and Stone PLC

                                            By: Sonal Hope Mithani
                                            Sonal Hope Mithani, Esq. (P51984)
                                            Attorneys for Defendant Mackie


                                            Seward Henderson PLLC

                                            By: T. Joseph Seward
                                            T. Joseph Seward, Esq. (P35095)
                                            Attorneys for Defendant Vailliencourt
 Case 1:20-cv-00323-PLM-PJG ECF No. 24 filed 04/27/20 PageID.393 Page 5 of 5



                                                ***

                                              ORDER

       Pursuant to the stipulation of the parties as set forth above, the provisions of this stipulation

are hereby Ordered by the Court, and Plaintiffs’ Motion for Temporary Restraining Order and

Preliminary Injunction (Doc. No. 7) is hereby dismissed as Moot.

       So Ordered this _____
                        27th day of April 2020.



                                                 /s/ Paul L. Maloney
                                               _________________________________
                                               Paul L. Maloney
                                               United States District Court Judge
